McMahan, J.
This is an action for damages on account of the wrongful death of appellant’s decedent. Appellant filed a v'erified motion for a change of venue from the county, which was overruled. He also filed a verified application for leave to amend his complaint, which was denied. The court directed a verdict for appellee, and entered a judgment in accordance with the verdict. The appellant’s motion for a new trial was overruled.
Appellant’s motion for a change of venue was filed in due time, states facts sufficient to entitle him to such change, and should have been sustained. Appellant should also have been given leave to amend his complaint.
Judgment reversed, with directions to sustain the motion for a new trial, and for further proceedings • not inconsistent with this opinion.